Citation Nr: 0029350	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for colon and intestine 
surgeries; cholecystectomy; benign prostatic hypertrophy; 
kidney stones; bladder infections and urethral spasms; sexual 
dysfunction; eye and vision conditions; skin disorders; spine 
and bone disease including arthritis and osteoporosis, foot 
fracture, and tarsal tunnel syndrome; hypertension; severe 
migraines; and generalized pain and discomfort; as secondary 
to the Crohn's disease.

3.  Entitlement to service connection for pruritus ani. 

4.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

5.  Entitlement to special monthly pension.




REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1988 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for Crohn's disease and 12 additional disabilities 
claimed as secondary to Crohn's disease, pruritus ani, and a 
chronic acquired psychiatric disorder; and special monthly 
pension.

 
                                                           
REMAND

I.  Crohn's disease

The veteran contends that the digestive disorder for which he 
was treated in service, i.e., nausea, rectal bleeding, 
obstipation (recalcitrant constipation), was misdiagnosed as 
pruritus ani in service and was in fact Crohn's disease.

Service medical records show that the veteran was evaluated 
for gastrointestinal problems in 1973.  He reported that he 
could not keep anything in his stomach, vomited, and had an 
achy sensation in his midsection of three days duration.  
Bowel movements were normal.  It was noted that he had a 
slight fever.  The impression was gastroenteritis.  The 
veteran was seen four months later for complaints of rectal 
bleeding.  The physician recommended further diagnostic work-
up, including a CBC, hematocrit, and barium enema.  It was 
suspected that the rectal bleeding was a sign of a rectal 
fissure.  The following day the veteran reported rectal pain 
after bowel movements, with burning, itching, and bleeding.  
No fissure was located and it was recommended that a procto-
sigmoidoscopy be done.  The requested procedure was 
accomplished and it showed normal mucosa with no lesions, but 
physical examination found evidence of pruritus around the 
anus, with considerable injection of anal skin outside of the 
rectum.  The diagnosis was pruritus ani, which was treated 
with Anusol.  

The veteran returned to the clinic in January 1974, and he 
indicated at that time that the rectal burning and itching 
had not responded to Anusol or cortisone ointment and that 
passing stools still caused pain.  In February 1974 he 
indicated that he was having some rectal bleeding, but no 
loose stools or mucous in the stools.  The veteran also 
reported losing five pounds in the last month.  The rectal 
examination was negative and the physician noted that the 
procto-sigmoidoscopy had been negative.  In May 1974 the 
physician noted that the rectal bleeding was not mixed with 
the stools and mostly came when constipated.  The physical 
examination was negative except for a finding of excoriation 
and superficial perianal fissures.  Laboratory testing, FBS, 
BUN, CBC, were within normal limits and stool was negative 
for ova and parasites.  A consulting physician indicated that 
the record showed no evidence to suggest parasitic, 
metabolic, or active inflammatory bowel disease.  He 
concluded that the only remaining possibilities for etiology 
of the pruritus ani would be hygienic or psychologic 
problems.  Service medical records show no further treatment 
after May 1974 for pruritus ani or gastrointestinal 
complaints.  

Post-service private treatment reports from Grandview 
Hospital in January and February 1983 show a diagnosis of 
Crohn's disease after a biopsy confirmed inflammatory 
pseudopolyposis and he was begun on multi-drug therapy.  
However, it was noted during this time that the veteran had 
had gastrointestinal symptoms for seven years.   Subsequently 
dated medical evidence shows that the veteran was evaluated 
and treated on numerous occasions for Crohn's disease.  There 
were multiple references in these records to the initial 
diagnosis of Crohn's disease being in 1982 or 1983.  

The Board notes that on October 30, 2000, the President 
signed into law Public Law No. 106-398 on October 30, 2000, 
which amended the provisions of 38 U.S.C.A. § 5107 to 
eliminate the well-grounded claim requirement.  Under the 
revised provisions of 38 U.S.C.A. § 5107(a), VA is required 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.  In this case, the Board finds 
that, while the service medical records are negative for a 
diagnosis of Crohn's disease, and there is no post-service 
clinical evidence or medical opinion specifically linking the 
veteran's Crohn's disease to his service, Crohn's disease was 
clearly diagnosed approximately five and one-half years after 
service and there is contemporaneously recorded medical 
evidence indicating that he had gastrointestinal 
symptomatology, including abdominal pain and rectal bleeding, 
during service and apparently during the years immediately 
after service.  Under these circumstances, the Board finds 
that a medical examination of the veteran is required to 
comply with VA's duty to assist the veteran, because there is 
a reasonable possibility that such an examination would 
produce the contended causal link.

As the claim of service connection for Crohn's disease is 
being remanded to the RO for further development, appellate 
consideration of the issues of service connection for colon 
and intestine surgeries; cholecystectomy; benign prostatic 
hypertrophy; kidney stones; bladder infections and urethral 
spasms; sexual dysfunction; eye and vision conditions; skin 
disorders; spine and bone disease including arthritis and 
osteoporosis, foot fracture, and tarsal tunnel syndrome; 
hypertension; severe migraines; and generalized pain and 
discomfort; as secondary to the Crohn's disease, must be 
deferred.  Since a gastrointestinal examination will be 
performed pursuant to this Remand, the Board will also defer 
an appellate decision on the issue of service connection for 
pruritus ani.

                                                 Psychiatric 
Disorder

The veteran contends that he is entitled to service 
connection for a chronic acquired psychiatric disorder.  

Service medical evidence indicates that the veteran's family 
physician wrote a note for the veteran's pre-induction 
examination.  He indicated that in January 1971 the veteran 
was hospitalized at Grandview Hospital after a self-
administered overdose of medication.  The veteran had taken 
10 to 20 tablets of Obestat.  The discharge  diagnoses were 
non-psychotic organic brain syndrome and hysterical neuroses, 
dissociative type.  The veteran's family physician indicated 
that the veteran was in satisfactory condition mentally and 
physically.  In June 1976, while on active duty, the veteran 
was seen for complaints of nervousness, agitation, and 
sleeplessness.  He indicated that he was undergoing divorce 
proceedings and having financial problems.  The veteran was 
tremulous and tearful and did not care if he lived or died.  
The diagnosis was adult situational reaction characterized by 
anxiety.  In April 1977 the veteran was taken to an emergency 
room by ambulance due to an overdose.  It was noted that he 
had a history of compulsive behavior depressions lasting one 
to three days, most evidenced by withdrawal.  The diagnoses 
were hysterical neurosis, dissociative type, and mild 
depression with withdrawal.  Upon a follow-up visit in May 
1977, the diagnostic impression was adult situational 
reaction to adulthood. 

Post-service private outpatient treatment records dated in 
1995 and 1996 indicate that the veteran was treated and 
diagnosed with chronic depression.  Since  depression was 
diagnosed during service and thereafter, the Board finds that 
a psychiatric examination of the veteran is required to 
comply with VA's duty to assist the veteran, because there is 
a reasonable possibility that such an examination would 
produce the contended causal link. 

As to the veteran's claim for special monthly pension based 
on the need for regular aid and attendance or at the 
housebound rate, the Board notes that a permanent and total 
rating for pension purposes has been in effect since December 
31, 1996.  He asserts that he is entitled to a higher rate of 
pension because of the crippling physical and emotional 
effects of his Crohn's disease, which preclude his ability to 
stand, walk, or sit for extended periods of time.  He 
contends that his current disabilities make him unable to 
sleep in his bed, clean his house, or prepare meals.  The 
Board finds that, in light of the veteran's contentions and 
the absence of a recent aid and attendance examination, he 
should be afforded such an evaluation to determine whether 
the veteran's nonservice-connected disabilities result in his 
being confined to his immediate premises or necessitate the 
need of the assistance of another person to perform the 
activities of daily living.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
ask that he provide information as to the 
dates and locations for any recent 
treatment he has received for any 
psychiatric disorder, from either VA or 
private sources.  Utilizing the 
information provided by the veteran the 
RO should contact all named caregivers 
and facilities in order to request copies 
of the veteran's mental treatment 
records, apart from those records which 
have already been associated with the 
claims folder.  All records should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
gastrointestinal  examination for the 
purpose of determining the etiology or 
approximate onset date of his Crohn's 
disease.  The examiner must opine whether 
it is at least as likely as not that the 
veteran's Crohn's disease began during or 
is causally linked to any incident of 
active service.  The examiner must 
further opine whether it is at least as 
likely as not that the veteran's claimed 
pruritus ani is causally linked to an 
episode of pruritus ani during service.  
All indicated tests should be conducted.  
The examiner's opinions should be based 
upon sound medical principles, without 
resort to speculation, and if the 
examiner is unable to provide the 
requested opinions, the reasons therefor 
should be explained.  The claims folder 
should be provided to the examiner.

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the etiology of any 
psychiatric disorder that may be present.  
The examiner must opine whether it is at 
least as likely as not that any 
psychiatric disorder that is present 
began during or is causally linked to any 
incident of active service.  All 
indicated tests should be conducted.  The 
examiner should also provide an opinion, 
if possible, as to whether the veteran's 
pre-service diagnosis of hysterical 
neurosis, dissociative type was in any 
way aggravated or chronically worsened 
during service.  The examiner's opinions 
should be based upon sound medical 
principles, without resort to 
speculation, and if the examiner is 
unable to provide a requested opinion, 
the reasons therefor should be explained.  
The claims folder should be provided to 
the examiner.

4.  The veteran must also be afforded a 
VA aid and attendance/housebound 
examination for the purpose of 
determining whether the veteran's 
nonservice-connected disabilities result 
in his being confined to his immediate 
premises or necessitate the need of the 
assistance of another person to perform 
the activities of daily living.  

5.  Thereafter, the RO should review the 
claims folder in order to ensure that all 
of the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
implemented.  If the examination reports 
do not include all requested opinions, 
the report(s) must be returned to the 
examiner(s) for corrective action.

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the claims for service connection 
for a Crohn's disease; the claims for 
secondary service connection for colon 
and intestine surgeries; cholecystectomy; 
benign prostatic hypertrophy; kidney 
stones; bladder infections and urethral 
spasms; sexual dysfunction; eye and 
vision conditions; skin disorders; spine 
and bone disease including arthritis and 
osteoporosis, foot fracture, and tarsal 
tunnel syndrome; hypertension; severe 
migraines; and generalized pain and 
discomfort; service connection for a 
psychiatric disorder and pruritus ani, 
and special monthly pension, based on all 
the evidence of record, in order to 
determine whether favorable outcomes are 
now warranted.  If any decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  The claims 
folder should then be returned to this 
Board for further appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  





The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



- 9 -


